EATTORNEYGENERAI.


PRICE  DANIEL
ATTORNEYGENERA,.




    Hon. Claude Isbell                  Opinion NO. v-834
    Executive Secretary
    Board of Regents                    Re: The e;l@blllty   of a public
    State Teachers Colleges                 school teacher or a member
    Austin, Texas                           or a public school board te
                                            collect  per diem aa a member
                                            of the Beard of Regents,
                                            State Teachers Colleges 0
     Dear Sir:
                   We refer’to   your    recent   letter   which,   in aub-
     stance,     reada as follows:
                 One member lf the Board of Regents of Tex-
           as State Teaohers Colleges la also a member et
           the Board of Trustees of an Independent Soheol
           Dlatrlct.   As a member of the acheol district
           board, he receives no compensation whatsoever.
           Question:   Mar he receive oer diem in attendance
           tipon Board of-Regents meetings?
                 ‘One other member ri the said Board of
           Regent8 1s also a teacher In the publla
           school8 of an Independent School District.
           tEndraws pay for teaohlng eervloe.     cues-
                : May she reoelve per diem in attend-
           anoe upon Board ot Regents meetinga?
              Subeectlen 6 sf Article 2647, V.C.S., apper-
    talnlng to the per diem a? the Beard ei Regents lr the
    State Teachera Collegea, prevldes in part:
                   0
                   0 e .Zaoh and every member lf aaid
           beard shall receive five dollars    per day for
           the time spent attending the meetings provld-
           ed for in this law. 0 D, said oompenaatlan
           to be paid to the several members of the
           board out of the appnpriatlon    for the aup-
           port and malntenanoe ef the said State
           Teachers’ Collegea as. the board nny direct.”
               Former Attorney General 0 lnlon No. O-5157
     held that membership on the Beard 0P Regents of the
Hon. Claude Isbell,    page 2    (V-834)


State Teachers Colleges is an office.    By virtue of the
compensation provided in Article   2647, subsection 6, it
is an office  of emolument. A. G. Opinion V-462.
            Membership on the board of trustees     of an ln-
dependent school district    is an office.    34 Tex. Jur.
332, Public Officers,   Sec. 7. Since such a trustee
serves  without compensation,   it is not an 0rriOc    lr
emolument e Article   2775, V.C .S. ; State v. Martin._51 S.
WA.2d815 (Tex.,Clv.   App. 1932); A’.G. 0 1 1          . V:65-‘-
O-3308, O-1422, o-3730, 0-27Olk O-2528’ :4’?eex “iur           ’
349, Public Officers,   Section 17. But’a trustie      of’an
independent school district    holds an office   of honor and
trust  within the meaning of Section 33 of Article XVI, a?
the Texas Constitution.   A. 0. Opinions Nos. O-1422, O-
2701.
           A aohool~‘teacher,   hewever, 1s not a public lf-
ricer and does net hold, as such, a civil      office sr emol-
ument. A. 0. Opinions V-325; O-4902; O-4669, O-4628,
O-371 and oases olted therein.      The annotation in 75 A.L.
R. 1355 concludes:    “The courts are almost unanimous in
holding that the pseitlon     of a teacher la that of employ-
ee resting on contraot an A. 0. Opinions: V-689-, O-7396,
O-4982 e
            Thus, the constitutional    prohlbltlonagalnat
the holding of more than one office      of enmlument (Tex.
Conat.    Art. XVI, Seo. 40) ls,lnapplloable      to the two
questions submitted.     We can conceive of no reason why
the duties of a member of the Board of Regents of State
Teachers Colleges should be in any manner incompatible
with the duties either of (1) a member of the board of
trustees of a~schoel district,      or (2) 8 teacher in a
school district.     A. C. Oplnlens: V-6$, O-1422, O-989.
Therefore,   one person may hold office    as a member of
the Board of Regents of State Teachers Colleges and, at
the same time, hold office     as a trustee of an lndepen-
dent school district    or serve as a teacher in a school
district.
             But as to the matter lf salary or compensation
to   be paid a person holding two such offices     or positions
of   honor, trust,  or profit,   we are oonfronted with Section
33   of Article  XVI, Cenatltutlon   of Texas, which provides
in   part:
             *The accounting Officers  of this State
       shall neither   draw nor pay a warrant upon the
       TreIsury in favor of any person, for salary
.      .




    Hon. Claude Isbell,      page 3    (V-834)


           or oompensatlen as agent, officer     or appolnt-
           ee who holds at the same time any other of-
           floe or position #t honor, trust or profit,
           under this State lr the United States, except
           as prescribed   in this Cenatitutlon.W
               The Construotlon of Section 33 of Article XVI
    was involved in former .Attorney General Opinion No. O-
    2607, cited in Opinion O-4902.. We quote therefrom as
    follows :
                  “It la clear that this section       (Section
           33) does not seek to prohibit       the serving of
           the State by one lodlvldual      in more than one
           capacity.     The provlslon   addresses itself     en-
           ly to the matter of compenaatlon.        Thus, a
           man may hold two offices,      or an office    and a
           position    of .honrr or trust under the State,
           lr~no compensation attaohes to either place.
           But it he holds an offloe,      or la an agent lr
           appointee,    and to suoh plaoe oompensatlon
           attaches,    he my nat be paid for services
           rendered in that capacity during the perled
           of time that he holds anether position         of
           honor or trust under the State or the United
           States.    . .”
                Oplnlons O-2607 and V-325 also advise to the
    effect   that although a sohool teacher does not hold an
    office,   he does hold a apssitlon  of honor, trust, or
    profit” within the meaning a? Seotlrn 33, Article     XVI.
    These lplnlons hold further that a person may legally
    serve as a part-time lnstruotor~ ln a State supported
    college and at’the same time aarve um a part-tlnw.teaoh-
    er in a aohodl dlstrlot    where the duties to each posltlsn
    do not overlap and are in no way inconsistent.      However
    in doing so he forfeit8    all right to any salary or com-
    pensation to whloh he might have been entitled     as ln-
    structor   in the college.
                Even more pertinent to the facts under oon-
     sideration  ls~fonner Attorney General Opinion No. O-
    ’1422 which held that a person may legally    serve on
     the Board of Directors   of the Texas College of Arts and
     Industries  and at the same time serve as a member Of
     the board of trustees  of an independent school district;
     but in doing so he forfeits   all right to any compensa-
     tion to which he may be entitled   as a director    of the
     college by reason of Section 33 of Article    XVI. See
     attached Opinion No. O-5137 oonoernlng the Board of Re-
     gents of State Teaobers Colleges involving     other dual
     posltlons.
                                                             -   .




Hon. Claude Isbell,   page 4     (V-834)


            It is noted, however, that Section 33 of A&l-
cle XVI pertains only to the authority of the acoountlng
Officers   of the State to draw or pay a warrant on the
Treasury, and has nothing whatever to do with the author-
ity of a school district    to pay the aalarl a of lta
teat hers.   A. G. Opinions V-759, V-689, V-3\ 5, o-5087,
O-4982; O-7491.
            Accordingly,  we answer both your submitted
questions   in the negative.


             One person may hold office  as a member
     of the Board of Regents of Texas State Teachers
     Colleges and at the same time hold offlae      as
     a trustee of a school district,     there being no
     emolument attached to the latter office.       A re-
     gent may also serve as a teacher in a sohool
     district    since a teacher is an wemployeen and
     not an “officer.”     Tex. Co et. Art. XVI, Seo.40;
     A. G. Opinion No. O-1422 f He may not, however,
     be paid the per diem compensation for Board of
     Regent members provided in Article      2647, subaeo-
     tlon 6, V.C.S.,     during the time he holds such
     other office     or position of honor, trust, or
     profit.     Tex. Const. Art. XVI, Sec. 33; A. G.
     Opinion No. o-5157 .J
                                    Yours very truly,
                               ATTORNEY
                                      GENERALOF TEXAS



CEO;bh:j&
                               ,&=f-
                                 Chester    E. Olllson